Citation Nr: 0631332	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for left 
maxillary sinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
left maxillary sinusitis, assigning a 10 percent rating.  The 
veteran disagreed with the level of disability assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

This case was previously before the Board in December 2004 
and January 2006 when it was remanded for additional 
development.  The requested development has been completed 
and the case is returned to the Board.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's maxillary sinusitis is not manifested by 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or; more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for maxillary sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.96, 4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Sinusitis was noted in service, and the veteran filed a claim 
for service connection in March 2002 submitting a private 
treatment record showing a complaint of bad sinus drainage.  
On VA examination in August 2002, the veteran complained of 
sinus infections in the service with continuing sinus 
infections through the years.  He indicated tenderness over 
the maxillary sinuses, and that he got either a runny nose or 
a stuffy nose with purulent discharge at times.  He denied 
sinus surgery or use of medication for sinus infections.  The 
examiner reviewed the medical records in the claims file 
noting a long medical history of morbid obesity, 
hypertension, hypercholesterolemia, organic heart disease, 
coronary artery disease status post coronary artery bypass 
graft, chronic obstructive pulmonary disease, a long history 
of smoking, diabetes mellitus, history of gastroesophageal 
reflux, renal insufficiency and depression.  He noted that 
several of these problems could cause shortness of breath at 
rest and exertion.  The veteran complained of frequent 
periods of incapacitation requiring bed rest and treatment by 
a physician for his lung and sinus problems.  Examination 
revealed maxillary sinuses nares were clear, and mucous 
membranes were moist and pink.  X-ray examination revealed 
left maxillary sinus consistent with sinusitis.  The 
diagnosis was left maxillary sinusitis and service connection 
was granted in an October 2002 rating decision.

Treatment records associated with the claims file show 
treatment for diabetes mellitus with renal insufficiency, 
coronary artery disease, and congestive heart failure. 

On VA examination in January 2005, the veteran gave a history 
of recurrent rhinitis and sinusitis primarily manifested by 
pressure and congestion in the nasal and sinus area as well 
as intermittent coughing spells.  He stated that he took 
antibiotics about three to four times a year for this 
problem.  He also complained of decreased hearing for the 
past 15 to 20 years and reported a history of perforation in 
the left ear.  He indicated that a prior physician had told 
him that this was probably secondary to nicotine mucositis 
secondary to his smoking habit.  The diagnosis was chronic 
intermittent rhinitis and sinusitis for about 40 years 
manifested primarily with congestion and pressure in the 
facial and nasal area for which he took antibiotics.  The 
examiner stated that this was the non-debilitating type.  
Historically, he reported perforation of the left ear but 
both eardrums were intact on examination with some scarring, 
but no evidence of active disease.  There was hearing loss, 
but in the examiner's opinion, it was not related to his 
sinus problems, but may be secondary to recurrent ear 
infections.  The veteran's smoking habit was noted to play 
"a significant part" in the veteran's respiratory tract 
problems.  

In February 2006, a medical opinion was obtained on the 
frequency of the veteran's incapacitating episodes.  The 
veteran was not examined, although the physician providing 
the opinion was same physician who had examined the veteran 
in January 2005.  The claims file was reviewed, and the 
examiner noted that the veteran gave a history of recurrent 
rhinitis and sinusitis, primarily manifested by pressure and 
congestion in the nasal sinus area.  The examiner recalled 
that the veteran stated that he had recurrent problems for 
about four years, and took antibiotics about three to four 
times a year for his problems, lasting 10 days to 2 weeks, 
but not 4 to 6 weeks.  The examiner further identified that 
the veteran had pulmonary problems that were intermittently 
symptomatic, and make it somewhat difficult to distinguish 
what he described as recurrent sinusitis versus his other 
pulmonary problems, since both problems could aggravate or 
stimulate a cough.  The examiner noted the frequency and 
duration of his episodes were about three to four times a 
year, and his primary symptoms were pressure in the facial 
area and congestion in the sinus area.  In the examiner's 
opinion, the episodes were non-incapacitating based on the 
fact that they occur about four times a year, and antibiotics 
were not given four to six weeks at a time.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for an initial rating in April 2002 and December 2004 
letters.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on the claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While full VCAA notice was not provided to the appellant 
prior to the initial adjudication by the Agency of Original 
Jurisdiction (AOJ) denying the claim on appeal, notice was 
provided by the AOJ as stated above, prior to issuance of an 
SSOC in April 2006, and prior to transfer and certification 
of the appellant's case to the Board, and as described above 
the content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).  Although the veteran was not 
notified of the evidence necessary to establish the 
effective date of any increased rating, the veteran is not 
prejudiced by this omission as the Board finds that a higher 
evaluation is not warranted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2006).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  VA has provided examinations of the veteran in 
August 2002 and January 2005, and a supplemental opinion was 
obtained in February 2006.  Lay statements have been added to 
the record.  He has been provided the opportunity to present 
evidence and testimony in hearings before a hearing officer 
at the RO, which he declined, and before a Veterans Law 
Judge, which was held at the RO in July 2004.  The veteran 
has not identified, and the record does not show that there 
are any unobtained records which could substantiate the 
veteran's claim for increased rating for maxillary sinusitis.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2006).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran's chronic maxillary sinusitis has been rated 10 
percent disabling under Diagnostic Code 6513.  Under that 
diagnostic code, a 10 percent evaluation is for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The next higher, or 30 percent 
evaluation, is for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
highest, or 50 percent evaluation is following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The competent medical evidence, consisting primarily of a 
medical opinion from a VA physician who examined the veteran 
in January 2005, and rendered and opinion in February 2006, 
is that the veteran's symptoms consisted primarily of 
pressure and congestion in the nasal sinus area.  The 
examiner noted the frequency and duration of his episodes 
were about three to four times a year, and his primary 
symptoms were pressure in the facial area and congestion in 
the sinus area.  In the examiner's opinion, the episodes were 
non-incapacitating based on the fact that they occur about 
four times a year, and antibiotics were not given four to six 
weeks at a time.  This does not more nearly approximate the 
criteria for a higher or 30 percent evaluation under 
Diagnostic Code 6513.

The preponderance of the evidence, therefore, is against the 
claim for an increased initial rating for the veteran's 
maxillary sinusitis.  In reaching this decision, the Board 
has considered the complete history of the disability in 
question as well as the current clinical manifestations and 
the impact the disability may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Additionally, there is no evidence 
to support the assignment of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Finally, 
because the evidence for and against higher evaluations is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


ORDER


An increased initial rating for maxillary sinusitis is 
denied.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


